Citation Nr: 0306487	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  95-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for gout. 

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active duty for training from March 1976 to 
September 1976, and active duty from March 1977 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Seattle, Washington, Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for diabetes mellitus and gout, and denied 
his claim for an increased rating for sinusitis.  The veteran 
testified at a hearing at the Seattle Regional Office in 
November 1995 in connection with his appeal.  The veteran 
subsequently relocated to California, and his file is now 
under the jurisdiction of the VA Regional Office in Oakland, 
(hereinafter RO).  

In December 1997, the Board remanded the case to the Seattle, 
Washington, Regional Office for additional evidentiary 
development and readjudication.  The evidentiary development 
was to be directed in particular toward procurement of 
specific inpatient records from the Madigan Army Medical 
Center dated in 1987.  A general request for medical records 
relating to all of the disabilities at issue was also 
requested.  Pursuant to the remand, a large quantity of 
additional service medical records from the Madigan Army 
Medical Center was received, including records covering the 
time period at issue.  In October 2002, the Oakland RO 
continued the prior denials of service connection for 
diabetes and gout and of an increased rating for sinusitis 
and returned the case to the Board for further review on 
appeal.

At the time of the December 1997 Board remand, the appeal 
included the additional issue of entitlement to service 
connection for hives.  The RO subsequently granted service 
connection for hives in October 2000.  That issue is thus 
resolved is no longer before the Board.  


FINDINGS OF FACT

1.  Diabetes mellitus was not demonstrated during service or 
until a number of years after service, and the post service 
diabetes mellitus is not shown to be related to service.  

2.  Gout was not demonstrated during service or until a 
number of years after service, and the post service gout is 
not shown to be related to service.  

3.  Service connection is in effect for sinusitis for which 
the veteran has undergone three surgical procedures, most 
recently in August 1994. 

4.  Sinusitis is manifested by intermittent nasal congestion 
and occasional fullness and pressure for which the veteran 
takes medication.

5.  Sinusitis is not shown to be manifested by severe 
disability with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence; 3 or more incapacitating episodes per 
year that require prolonged (lasting 4 to 6 weeks) antibiotic 
treatment; or more than 6 nonincapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

2.  Gout was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
2002). 

3.  The criteria for a rating higher than 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.97, Code 6513 (as in 
effect before October 7, 1996); 38 C.F.R. § 4.97, Code 6513 
(as in effect since October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for the veteran's right knee 
disability were explained in the statement of the case and in 
subsequent supplemental statements of the case.  The Board's 
remand apprised the veteran of the need for medical records 
regarding his disabilities as the basis for adjudicating his 
claims.  

In addition, the record shows that in June 2001, the RO sent 
the veteran a letter which provided additional information 
regarding the expanded VA notification and duty to assist 
obligations under the VCAA.  The letter told him what 
development actions had been undertaken in his case and 
explained what evidence was needed for him.  The RO asked 
that the veteran complete and return a medical history form 
for each disability at issue showing all sources of evidence 
regarding such disability.  Authorization forms were provided 
to enable the RO to attempt to obtain evidence from each 
source identified by the veteran.  The essence of the 
approach set forth in this letter was to allocate the 
responsibility for procuring evidence between the veteran and 
VA such that the VA would make official requests for all 
records for which the veteran provided adequate identifying 
information and executed release authorizations.  In the 
aggregate, the statement of the case, the supplemental 
statements of the case and the RO letters are sufficient to 
put the veteran on notice of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claim, and 
the evidence to be procured by the VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  Pursuant to the 
Board remand, the RO obtained the critical records from the 
Madigan Army Medical Center.  All known VA outpatient 
treatment records have been obtained, as have records from a 
number of private medical providers.  The veteran underwent 
VA medical examinations in June 1994 and June 2000 to 
ascertain the current severity of his service-connected 
sinusitis.  Attempts were made to schedule additional 
examinations in August and September 2002 with respect to the 
sinusitis, diabetes and gout claims, but the veteran failed 
to report.  The Board is unable to identify any potentially 
fruitful avenues of additional development other than a 
current VA examination.  However, the Board is unwilling to 
request a further examination without the active cooperation 
of the veteran and is under no obligation to do so.  The VCAA 
sets forth reciprocal obligations of both the claimant and 
VA, and it is well established that the VA duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  The VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration 1 Vet. App. 406 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  No further 
duty to assist exists where there is insufficient cooperation 
from the veteran.  See Fossie v. West, 12 Vet. App. 1, 6-7 
(1998).  

In light of the foregoing, the Board finds that the VA has 
satisfied the notification and duty to assist provisions of 
the new law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.  

Legal criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including diabetes mellitus, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under rating criteria in effect before October 7, 1996, a 10 
percent evaluation was assigned for sinusitis that resulted 
in moderate symptomatology with discharge or crusting or 
scabbing, infrequent headaches.  A 30 percent rating was 
warranted where the sinusitis resulted in severe disability 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514.  

Using a general formula for rating sinusitis that went into 
effect on October 7, 1996, revised rating criteria provide 
for a 10 percent rating for sinusitis productive of one or 
two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three to 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting occurs.  
A 30 percent rating is provided where there are three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2002).  

A.  Service Connection for Diabetes Mellitus and Gout  

Factual Background

The veteran's service medical records contain no reference to 
diabetes or gout or to complaints or symptoms considered to 
be suggestive of gout.  

The veteran filed his original claim for VA disability 
compensation in August 1988.  The claim was limited to 
sinusitis and hives.  The veteran underwent a VA examination 
in October 1988 in connection with that claim.  There were no 
complaints or findings of diabetes or gout.

Received in 1994 were treatment records from the Western 
Clinic dated from July 1991 to September 1992 and from 
Franciscan Family Care dated from May 1993 to December 1994.  
The records from Franciscan Family Care show that in December 
1993 the veteran had had a screening fasting glucose of 119, 
with a repeat fasting blood sugar or 126.  The veteran stated 
that he had not been advised of this diagnosis in the past.  
The diagnosis was diabetes mellitus, Type II.

VA outpatient treatment records dated from 1988 to 1994 were 
received.  In June 1994, the veteran was seen for complaints 
of right foot pain and edema.  He related that he had never 
had a diagnosis of gout but had had problems with tenderness 
and redness of the right knee several years earlier.  The 
diagnostic impression was presumed gout.  

The veteran testified at his RO hearing in November 1995 that 
he had sought treatment for diabetes once or twice while on 
active duty.  He was uncertain whether he had diabetes 
currently.  He related that he had been told on two occasions 
that his blood sugar was too high.  With regard to gout, he 
testified that he had been seen several times for knee or 
foot pain, which he believed might have been related to gout. 

Subsequent records from Madigan Army Hospital and VA 
outpatient treatment facilities show continuing treatment for 
gout and diabetes.  

Discussion 

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The post service medical evidence confirms that the veteran 
has both diabetes mellitus and gout at the present time as 
evidenced by diagnoses first recorded in 1993 and 1994, 
respectively, followed by regular medical treatment for each.  
The post service diagnoses are sufficient to satisfy the 
first of the above elements.  

However, the presence of either diabetes mellitus or gout in 
service is not substantiated by the medical records.  The 
service medical records contain no reference to elevated 
blood sugar or to complaints of pain, redness or swelling of 
the foot or knee, as reported by the veteran.  When diabetes 
was first diagnosed in 1993, the veteran reported having no 
previous history of the disorder.  When gout was diagnosed in 
1994, the veteran reported having had prior episodes of the 
symptoms that led to the diagnosis, but those episodes are 
undocumented, and the record contains no competent medical 
evidence that would tend to suggest that such episodes 
represented gout or that they were manifest during active 
military service. 

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
diabetes mellitus or gout was incurred in service or that 
diabetes mellitus was first manifest within one year after 
separation from service.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

B.  Increased rating for sinusitis 

Factual Background  

Service connection was granted for sinusitis in February 1989 
and a 10 percent rating was assigned from July 1988.  The 
veteran appealed the rating to the Board, which by a December 
1990 decision denied an evaluation higher than 10 percent for 
sinusitis.  In July 1992, the Board upheld the RO's denial of 
a subsequent claim for an increased rating for sinusitis.

The medical evidence of record shows that in October 1985, 
while in service, the veteran underwent a septoplasty and 
fracturing of the inferior turbinates to correct a deviated 
nasal septum.  In October 1986, the veteran underwent further 
surgery consisting of bilateral submucous resection of the 
inferior turbinates.  A third surgical procedure was 
performed in August 1994, when the veteran underwent 
bilateral maxillary antrostomies, bilateral anterior and 
posterior ethmoidectomies, and bilateral sphenoidotomies.  

The veteran's current claim for an increased rating for 
sinusitis was received in May 1994.  

Medical evidence received in connection with the claim 
includes a May 1994 statement from M. P. Posadas, M.D., who 
related that the veteran had been under his care for acute 
and chronic pansinusitis.  Included was an April 1994 CT scan 
of the paranasal sinuses which showed bilateral frontal, 
maxillary and ethmoid sinusitis.  Postoperative changes were 
seen.  Private medical records from the Western Clinic 
covering the period from July 1991 to September 1992 and from 
the Franciscan Family Care from May 1993 to December 1994 
show that the veteran was seen on various occasions for nasal 
congestion and discharge.

VA outpatient treatment records show that in May 1994 the 
veteran was seen for sinusitis.  He complained of yellow 
nasal discharge, sinus "mask" pain, post nasal drip and cough 
with phlegm.  He stated that he had had sinusitis 2 to 3 
times per year for 10 years which resolved for a while with 
medication, followed by some return of symptoms.  He was 
given medication and told to return if his symptoms did not 
respond.  

In his November 1995 hearing at the RO, the veteran testified 
that after each of his surgical procedures he had experienced 
some brief relief but little permanent improvement.  His 
current symptoms included dark yellow or brownish discharge 
with occasional bleeding which happened 1 to 3 times per 
week.  He stated that the sinus areas were also painful with 
about the same frequency.  He stated that he took a nasal 
spray, Vancenase, and an antihistamine, Sudafed.  He 
complained that he had headaches in the area of the frontal 
sinuses above the eyes.  

The veteran underwent a VA sinus examination in June 2000.  
He related that his symptoms of sinusitis had continued on an 
intermittent basis for many years.  He indicated that 
Vancenase nasal spray was helpful in treating his sinusitis 
and allergies.  His sinus symptoms were intermittent on a 
daily basis and consisted of nasal congestion and occasional 
fullness and pressure.  On examination there was a mild to 
moderate amount of intranasal edema.  The clinical impression 
was long-standing sinusitis.  

VA outpatient treatment records dated throughout the period 
since the May 1994 claim for increase show that the veteran 
has been followed regularly for sinusitis and has been 
continued on Vancenase and Sudafed.  The records contain no 
details regarding the manifestations of the disorder.

Treatment records received from Kaiser Permanente dated from 
2000 to 2002 contain no information concerning the nature or 
severity of sinusitis symptoms.

Discussion 

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2002), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (stating that although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern) is applicable.  See 
also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

A 10 percent rating is currently in effect for sinusitis 
under Diagnostic Code 6513.  During the pendency of this 
appeal, regulatory changes to the VA Schedule for Rating 
Disabilities amended the rating criteria for evaluating 
diseases of the nose and throat, including Code 6513, 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the version 
that is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Therefore, the Board must 
consider the appeal under both the old and the new criteria 
to ascertain which is most favorable to his claim, if indeed 
one is more favorable than the other.  See also VAOPGCPREC 3-
2000 (May 30, 2000).  

The original February 1995 rating decision on appeal 
considered the case under the old criteria, and the May 1995 
statement of the case provided the veteran and his 
representative notice of the old regulations.  The RO 
subsequently set forth the new criteria in an October 200 
supplemental statement of the case.  Since the veteran and 
his representative have had an opportunity to submit evidence 
and argument related to both versions of the regulations, the 
issuance of the revised criteria has resulted in no prejudice 
to the veteran and the appeal may be considered by the Board 
without further RO action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Despite the multiplicity of clinical record entries referring 
to treatment for sinusitis, few details concerning the 
manifestations of the disorder are documented.  The veteran 
underwent a VA examination in June 2000 which indicated that 
the primary manifestations consisted of intermittent daily 
episodes of congestion and drainage.  Examination was 
otherwise negative.  There was no indication that the 
symptoms of sinusitis were prostrating in nature.  The 
veteran's noncooperation with the RO in appearing for 
reexamination in 2002 deprives the Board of whatever 
additional information might have been received at that time 
that might give a clearer picture as to the severity of 
sinusitis.  

Under the circumstances of this case, neither version of the 
rating criteria is more favorable to the veteran than the 
other.  Under the pre-October 7, 1996, criteria, the above 
manifestations clearly produced no more than the moderate 
symptomatology required for a 10 percent rating based on 
discharge or crusting or scabbing and infrequent headaches.  
The severe disability manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence clearly was not 
present.  Those symptoms remain absent currently.  Under the 
general rating formula in effect since October 1996, the 
criteria for a 30 percent rating are likewise unsatisfied.  
The record does not show that the veteran has 3 or more 
incapacitating episodes of sinusitis per year that require 
prolonged antibiotic treatment, or that he has more than 6 
nonincapacitating episodes characterized by headaches, pain, 
and purulent discharge or crusting. 

The overall level of disability due to sinusitis does not 
more nearly approximate the level of impairment contemplated 
for a 30 percent rating under either the new or old version 
of Code 6513.  See 38 C.F.R. § 4.7 (2002) ("[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.")  A preponderance of the evidence of record is 
against the claim for an increased rating for this disability 
and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); see also 38 C.F.R. § 3.102 
(2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for gout is denied.  

A rating higher than 10 percent for sinusitis is denied.  



                       
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

